 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 FRANCINE EDWARDS,                                         Case No.: 2:18-cv-01998-APG-GWF

 4            Plaintiff                                     Order Notifying Attorney General of
                                                                 Constitutional Question
 5 v.

 6 CONN’S, INC., et al.,

 7            Defendants

 8

 9           A motion in this case involves a constitutional challenge to a federal statute, specifically

10 the Telephone Consumer Protection Act. I hereby certify to the Attorney General of the United
     States that the constitutionality of the Telephone Consumer Protection Act has been called into
11
     question in this case. See 28 U.S.C. § 2403(a), Fed. R. Civ. P. 5.1(b). The Attorney General has
12
     60 days from the date of this Order to intervene in this action, if it chooses to do so. Fed. R. Civ.
13
     P. 5.1(c).
14
             IT IS THEREFORE ORDERED that the Clerk of Court shall mail a copy of this Order to
15 the Attorney General, via certified mail, return receipt requested, at each of the following

16 addresses:

17           U.S. Department of Justice
             950 Pennsylvania Avenue, NW
18           Washington, DC, 20530

19           United States Department of Justice
             Civil Division, Federal Programs Branch
20           1100 L St. NW
             Washington, DC, 20530
21
             DATED this 26th day of February, 2019.
22

23                                                          ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
